                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRIC TOF MISSISSIPPI
                                GREENVILLE DIVISION

CARL PORTER                                                                              PLAINTIFF

V.                                                        CIVIL ACTION NO. 4:19-CV-00049-RP

GLORIA CARTER,
C.O. VICTORIA ECKFORD, and
C.O. HONEYCUT                                                                        DEFENDANTS

                   ORDER DISMISSING AS MOOT PLAINTIFF’S MOTION
                      FOR A TEMPORARY RESTRAINING ORDER

       On October 29, 2019, Plaintiff Carl Porter, acting pro se, filed the instant motion for a

temporary restraining order. Doc. #23. Porter is an inmate in the custody of the Mississippi

Department of Corrections (“MDOC”) and was formerly housed at the Mississippi State

Penitentiary (“MSP”). In his motion, Porter alleges that Defendants continue to harass, threaten,

and fail to protect him from attacks by other inmates housed in his unit at MSP. The motion

seeks an order requiring that Porter be transferred from Defendants’ supervision at MSP to a

different MDOC facility.

       A party must prove four elements to be entitled to a temporary restraining order: (1) a

substantial likelihood of success on the merits; (2) a substantial threat of irreparable injury if the

injunction is not issued; (3) that the threatened injury to the movant outweighs any harm that

may result from the injunction to the non-movant; and (4) that the injunction will not disserve the

public interest. See DSC Communications Corp. v. DGI Technologies, Inc., 81 F.3d 597, 600

(5th Cir. 1996); Cherokee Pump & Equipment, Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir.

1994); Doe v. Duncanville Independent School District, 994 F.2d 160, 163 (5th Cir. 1993); Clark

v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).
       In this case, Porter was transferred from MSP to the East Mississippi Correctional

Facility in Meridian, Mississippi on November 4, 2019. See Doc. # 27, Ex. 1. Thus, it is clear

that Porter is no longer subject to a threat of harm from Defendants, who are employees at MSP.

Accordingly, Porter’s motion for a temporary restraining order [23] regarding his stay at MSP

must be DISMISSED as moot.

       SO ORDERED, this the 6th day of November, 2019.

                                            /s/ Roy Percy
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
